UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly periodended June 30, 2011 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-26091 TC PipeLines, LP (Exact name of registrant as specified in its charter) Delaware 52-2135448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13arkway, Suite 300 Omaha, Nebraska 68154-5200 (Address of principle executive offices) (Zip code) 877-290-2772 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As at August 2, 2011, there were 53,472,766of the registrant’s common units outstanding. 1 TABLE OF CONTENTS Page No. GLOSSARY 3 PART I FINANCIAL INFORMATION Item 1. Financial Statements 6 Consolidated Statement of Income – Three and six months ended June 30, 2011 and 2010 6 Consolidated Statement of Comprehensive Income – Three and six months ended June 30, 2011 and 2010 6 Consolidated Balance Sheet – June 30, 2011 and December 31, 2010 7 Consolidated Statement of Cash Flows – Six months ended June 30, 2011 and 2010 8 Consolidated Statement of Changes in Partners’ Equity – Six months ended June 30, 2011 9 Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 5 Other Information 37 Item 6. Exhibits 38 All amounts are stated in United States dollars unless otherwise indicated. 2 GLOSSARY The abbreviations, acronyms, and industry terminology used in this quarterly report are defined as follows: Acquisitions The acquisition from TAIL and TC Continental of a 25 percent interest in GTN and a 25 percent interest in Bison, respectively Bison Bison Pipeline LLC Complainants NV Energy and the PUCN, collectively Design capacity Pipeline capacity available to transport natural gas based on system facilities and design conditions FERC Federal Energy Regulatory Commission GAAP U.S. generally accepted accounting principles Gas exiting the WCSB Net of the supply of and demand for natural gas in the WCSB region that is available for transportation to downstream markets; where supply represents WCSB production adjusted for injections into and withdrawals from WCSB storage General Partner TC PipeLines GP, Inc. Great Lakes Great Lakes Gas Transmission Limited Partnership GTN Gas Transmission Northwest LLC LIBOR London Interbank Offered Rate May 24 Order FERC order initiating an investigation into Tuscarora’s rates pursuant to Section 5 of the NGA MDth/d Thousand dekatherms per day MMcf/d Million cubic feet per day NGA Natural Gas Act North Baja North Baja Pipeline, LLC Northern Border Northern Border Pipeline Company NV Energy Sierra Pacific Power Company d/b/a NV Energy Other Pipes North Baja and Tuscarora Our pipeline systems Great Lakes, Northern Border, GTN, Bison, North Baja and Tuscarora Partnership TC PipeLines, LP and its subsidiaries Partnership Agreement Second Amended and Restated Agreement of Limited Partnership PUCN Public Utilities Commission of Nevada RREI Rolls Royce Energy Systems, Inc. SEC Securities and Exchange Commission Senior Credit Facility TC PipeLines’ revolving credit and term loan agreement TC Continental TC Continental Pipeline Holdings Inc. TransCanada TransCanada Corporation and its subsidiaries TAIL TransCanada American Investments Ltd. TCPL TransCanada PipeLines Limited Tuscarora Tuscarora Gas Transmission Company U.S. United States of America WCSB Western Canada Sedimentary Basin Yuma Lateral An expansion of the North Baja pipeline from the Mexico/Arizona border to Yuma, Arizona 3 FORWARD-LOOKING STATEMENTS The statements in this report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended (Exchange Act). Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “forecast” and other words and terms of similar meaning. The absence of these words, however, does not mean that the statements are not forward-looking. These statements reflect our current views with respect to future events, based on what we believe are reasonable assumptions. We use “our pipeline systems” when referring to the Partnership’s ownership interests in Great Lakes Gas Transmission Limited Partnership (Great Lakes), Northern Border Pipeline Company (Northern Border), Gas Transmission Northwest LLC (GTN), Bison Pipeline LLC (Bison), North Baja Pipeline, LLC (North Baja) and Tuscarora Gas Transmission Company (Tuscarora). Certain factors that could cause actual results to differ materially from those contemplated in the forward-looking statements include: ● the ability of Great Lakes and Northern Border to continue to make cash distributions and North Baja and Tuscarora to continue to generate positive operating cash flows at their current levels; ● the ability of GTN and Bison to make cash distributions at expected levels; ● the impact of unsold capacity on Great Lakes, Northern Border and GTN being greater or less than expected; ● the ability to restart the Bison Pipeline system without significant delay; ● the competitive conditions in our industry and the ability of our pipeline systems to market pipeline capacity on favorable terms, which is affected by, among other factors: ○future demand for and prices of natural gas; ○level of natural gas basis differentials; ○competitive conditions in the overall natural gas and electricity markets; ○availability and relative cost of supplies of Canadian and United States (U.S.) natural gas, including the shale gas resources such as the Horn River and Montney deposits in Western Canada and the Bakken formation in the Midwestern U.S., along with Western Canada Sedimentary Basin (WCSB), U.S. Rockies, Mid-Continent and Marcellus natural gas developments; ○competitive developments by U.S. and Canadian natural gas transmission companies; ○the availability of additional storage capacity and current storage levels; ○the level of liquefied natural gas imports; ○weather conditions that impact supply and demand; and ○the ability of shippers to meet creditworthiness requirements; ● the impact of current and future laws, rulings and governmental regulations, particularly Federal Energy Regulatory Commission (FERC) regulations and rate proceedings, including the FERC’s investigation of Tuscarora’s rates, and proposed and pending legislation by Congress and proposed and pending regulations by the U.S. Environmental Protection Agency (EPA) and other regulators in the U.S. on us and our pipeline systems; ● the changes in relative cost structures of natural gas producing basins, such as changes in royalty programs, that may prejudice the development of the WCSB; ● decisions by other pipeline companies to advance projects that will affect our pipeline systems; ● the regulatory, financing,construction and operational risks related to construction and operation of interstate natural gas pipelines and additional facilities; ● our ability and that of our pipeline systems to identify and/or consummate expansion projects and other accretive growth opportunities; ● the performance of contractual obligations by customers of our pipeline systems; ● the imposition of entity level taxation by states on partnerships; ● the operating hazards, natural disasters, weather-related delays, casualty losses and other matters beyond our control; ● our ability to control operating costs, including the operations of our pipeline systems; and ● the general economic conditions in North America, which impact: ○the debt and equity capital markets and our ability to access these markets at reasonable costs; ○the overall demand for natural gas by end users; and ○natural gas prices. 4 Other factors described elsewhere in this document, or factors that are unknown or unpredictable, could also have material adverse effects on future results. Please also read Item 1A. “Risk Factors” in this Form 10-Q and in our Form 10-K for the year ended December 31, 2010. All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by these factors. These forward-looking statements and information are made only as of the date of the filing of this report and except as required by applicable law, we undertake no obligation to update these forward-looking statements and information to reflect new information, subsequent events or otherwise. 5 PART I – FINANCIAL INFORMATION Item 1.Financial Statements TC PIPELINES, LP CONSOLIDATED STATEMENT OF INCOME (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars except per common unit amounts) Equity earnings from unconsolidated affiliates (a) (Note 3) Transmission revenues Operating expenses ) General and administrative ) Depreciation ) Financial charges and other ) Net income Net income allocation (Note 7) Common units General partner Net income per common unit (Note 7) Weighted average common units outstanding (millions) Common units outstanding, end of the period (millions) (a) Includes equity earnings from GTN and Bison from May 3, 2011, date of acquisition, to June 30, 2011. CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars) Net income(a) Other comprehensive income Change associated with hedging transactions (Note 11) Total comprehensive income (a) Includes equity earnings from GTN and Bison from May 3, 2011, date of acquisition, to June 30, 2011. The accompanying notes are an integral part of these consolidated financial statements. 6 TC PIPELINES, LP CONSOLIDATED BALANCE SHEET (unaudited) (millions of dollars) June 30, 2011 December 31, 2010 ASSETS Current Assets Cash and cash equivalents Accounts receivable and other (Note 12) Investments in unconsolidated affiliates (Note 3) Plant, property and equipment (net of $132.0 accumulated depreciation; 2010 – $133.3) Goodwill Other assets LIABILITIES AND PARTNERS' EQUITY Current Liabilities Accounts payable and accrued liabilities Accrued interest Current portion of long-term debt (Note 5) Current portion of fair value of derivative contracts (Note 11) Long-term debt (Note 5) Other liabilities Partners' Equity (Note 6) Common units General partner Accumulated other comprehensive loss ) ) Subsequent events (Note 14) The accompanying notes are an integral part of these consolidated financial statements. 7 TC PIPELINES, LP CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Six months ended June 30, (millions of dollars) CASH GENERATED FROM OPERATIONS Net income Depreciation Amortization of other assets Equity earnings in excess of cumulative distributions: GTN(a) ) - Bison(a) ) - Increase in long-term liabilities - Equity allowance for funds used during construction - ) (Increase)/decrease in operating working capital (Note 9) ) INVESTING ACTIVITIES Cumulative distributions in excess of equity earnings: Great Lakes Northern Border Investment in Great Lakes (Note 3) ) ) Acquisition of GTN and Bison (Note 4) ) - Capital expenditures ) ) Other assets ) - ) FINANCING ACTIVITIES Distributions paid (Note 8) ) ) Equity issuance, net (Notes 4 & 6) - Long-term debt issued (Note 5) Long-term debt repaid (Note 5) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Interest payments made (a) Represents equity earnings from May 3, 2011, date of acquisition, to June 30, 2011. The accompanying notes are an integral part of these consolidated financial statements. 8 TC PIPELINES, LP CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ EQUITY (unaudited) Common Units General Partner Accumulated Other Comprehensive (Loss)/Income(a) Partners' Equity (millions (millions (millions (millions (millions (millions of units) of dollars) of dollars) of dollars) of units) of dollars) Partners' equity at December 31, 2010 ) Net income(b) - - - Equity issuance, net (Notes 4 and 6) - Distributions paid - ) ) - - ) Excess purchase price over net acquired assets (Note 4) - ) ) - - ) Other comprehensive income - Partners' equity at June 30, 2011 ) (a) The Partnership uses derivatives to assist in managing its exposure to interest rate risk. Based on interest rates at June 30, 2011, the amount of losses related to cash flow hedges reported in accumulated other comprehensive income that will be reclassified to net income in the next 12 months is $6.9 million, which will be offset by a reduction to interest expense of a similar amount. (b) Includes equity earnings from GTN and Bison from May 3, 2011, date of acquisition, to June 30, 2011. The accompanying notes are an integral part of these consolidated financial statements. 9 TC PIPELINES, LP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1ORGANIZATION TC PipeLines, LP and its subsidiaries are collectively referred to herein as “the Partnership.” In this report, references to “we,” “us” or “our” refer to the Partnership. The Partnership owns the following interests in natural gas pipeline systems: · a 46.45 percent general partner interest in Great Lakes Gas Transmission Partnership (Great Lakes); · a 50 percent general partner interest in Northern Border Pipeline Company (Northern Border); · a 25 percent interest in Gas Transmission Northwest LLC (GTN), a Delaware limited liability company. GTN owns a 1,353-mile pipeline that transports natural gas from the British Columbia, Canada/Idaho border to a point at the Oregon/California border; · a 25 percentinterest in Bison Pipeline LLC (Bison), a Delaware limited liability company. Bison owns a 303-mile pipeline that transports natural gas from the Powder River Basin in Wyoming to Northern Border’s pipeline system in North Dakota; · a 100 percent interest in North Baja Pipeline, LLC (North Baja); and · a 100 percent interest in Tuscarora Gas Transmission Company (Tuscarora). The Partnership is managed by its General Partner, TC PipeLines GP, Inc. In addition to its aggregate two percent general partner interest in the Partnership, the General Partner owns 5,797,106 common units, together with its general partner interest, representing an effective 12.6 percent interest in the Partnership at June 30, 2011. TransCanada Corporation also indirectly holds an additional 11,287,725 common units representing a 20.7 percent limited partner interest in the Partnership at June 30, 2011. NOTE 2SIGNIFICANT ACCOUNTING POLICIES (a)Basis of Presentation The results of operations for the three and six months ended June 30, 2011 and 2010 are not necessarily indicative of the results that may be expected for a full fiscal year. The unaudited interim financial statements should be read in conjunction with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2010. Our significant accounting policies are consistent with those disclosed in Note 2 of the financial statements in our Annual Report on Form 10-K for the year ended December 31, 2010. (b)Acquisitions On May 3, 2011, the Partnership acquired a 25 percent interest in GTN and a 25 percent interest in Bison from subsidiaries of TransCanada Corporation (the Acquisitions). TransCanada Corporation and its subsidiaries are herein collectively referred to as “TransCanada.” The Acquisitions were accounted for as transactions between entities under common control, whereby the equity investments in GTN and Bison were recorded at TransCanada’s carrying values. See Note 4 for additional disclosure regarding the Acquisitions. (c)Use of Estimates The preparation of financial statements in conformity with United States of America (U.S.) generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although management believes these estimates are reasonable, actual results could differ from these estimates. In the opinion of management, these consolidated financial statements have been properly prepared within reasonable limits of materiality and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the financial results for the interim periods presented. 10 NOTE 3INVESTMENTS IN UNCONSOLIDATED AFFILIATES Great Lakes, Northern Border, GTN and Bison are all regulated by the Federal Energy Regulatory Commission (FERC) and are operated by TransCanada. We use the equity method of accounting for our interests in our equity investees. Equity Earnings from Unconsolidated Affiliates Investment in Unconsolidated Affiliates (unaudited) Three months ended June 30, Six months ended June 30, June 30, December 31, (millions of dollars) Great Lakes % Northern Border(a) 50 % GTN(b) 25 % - - - Bison(b) 25 % - - - (a)The Partnership owns a 50 percent general partner interest in Northern Border. Equity income from Northern Border is net of the 12-year amortization of a $10 million transaction fee paid to the operator of Northern Border at the time of the Partnership’s additional 20 percent acquisition in April 2006. (b) Represents equity earnings from May 3, 2011,date of acquisition, to June 30, 2011. Great Lakes The Partnership made an equity contribution to Great Lakes of $4.2 million in the first quarter of 2011. This amount represents the Partnership’s 46.45 percent share of a $9.0 million cash call from Great Lakes to make a scheduled debt repayment. The Partnership expects to make an additional equity contribution of $4.6 million to Great Lakes in the fourth quarter of 2011. This represents the Partnership’s 46.45 percent share of an expected $10.0 million cash call from Great Lakes to make a scheduled debt repayment. The Partnership recorded no undistributed earnings from Great Lakes for the six months ended June 30, 2011 and 2010. The summarized financial information for Great Lakes is as follows: (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars) Transmission revenues Operating expenses ) Depreciation and amortization ) Financial charges and other ) Michigan business tax ) ) Net income 11 (unaudited) June 30, December 31, (millions of dollars) Assets Current assets Plant, property and equipment, net Other assets Liabilities and Partners' Equity Current liabilities Deferred credits Long-term debt, including current maturities Partners' equity Northern Border Northern Border’s distribution policy adopted in 2006 defines minimum equity to total capitalization to be used by its Management Committee to establish the timing and amount of required equity contributions. In accordance with this policy, the Partnership made a required equity contribution of $49.8 million to meet minimum equity to total capitalization requirements on July 27, 2011 and expects to make an equity contribution of approximately $5.5 million in fourth quarter 2011 to fund capital expenditures related to the Princeton Lateral Project. The Partnership recordedno undistributed earnings from Northern Border for the six months ended June 30, 2011 and 2010. The summarized financial information for Northern Border is as follows: (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars) Transmission revenues Operating expenses ) Depreciation and amortization ) Financial charges and other ) Net income (unaudited) June 30, December 31, (millions of dollars) Assets Current assets Plant, property and equipment, net Other assets Liabilities and Partners' Equity Current liabilities Deferred credits Long-term debt, including current maturities Partners' Equity 12 GTN and Bison On May 3, 2011, the Partnership acquired a 25 percent interest in GTN and a 25 percent interest in Bison from subsidiaries of TransCanada. The Acquisitions were accounted for as transactions between entities under common control, whereby the equity investments in GTN and Bison were recorded at TransCanada’s carrying values. See Note 4 for additional disclosure regarding the Acquisitions. The Partnership recorded undistributed earnings of $2.4 million and $1.9 million from GTN and Bison, respectively, from May 3, 2011,date of acquisition, to June 30, 2011. NOTE 4ACQUISITIONS GTN and Bison Equity Investment Acquisitions On May 3, 2011, the Partnership acquired a 25 percent interest in GTN and a 25 percent interest in Bison from subsidiaries of TransCanada for a total transaction value of $605.0 million, subject to certain closing adjustments. Both GTN and Bison are Delaware limited liability companies. The GTN pipeline system extends from an interconnection near Kingsgate, British Columbia, Canada at the Canadian border to a point near Malin, Oregon at the California border. The Bison pipeline system extends from the Powder River Basin near Gillette, Wyoming to Northern Border’s pipeline system in Morton County, North Dakota. GTN and Bison are both regulated by the FERC, and they are operated by a subsidiary of TransCanada. The purchase price of $405.0 million for the interest in GTN less $81.3 million, which reflected 25 percent of GTN’s outstanding debt at the time of the acquisition, and $200.0 million for the interest in Bison less a $9.1 million future capital commitment to complete the Bison pipeline, was financed through a combination of (i) issuance of 7,245,000 common units to the public at $47.58 per common unit for net proceeds of $330.9 million, (ii) draw of $61.0 million on the Partnership's committed $400.0 million bridge loan facility, (iii) draw of $125.0 million onthe Partnership'sthen existing $250.0 million senior revolving credit facility, (iv) capital contribution from the General Partner of $6.7 million, which was required to maintain the General Partner’s effective two percent general partner interest in the Partnership, and (v) approximately $14.5 million of cash on hand. In addition, the Partnership paid $23.5 million on closing, subject to certain post-closing adjustments, resulting in total cash paid of $538.1 million. The Acquisitions were accounted for as transactions between entities under common control, whereby the equity investments in both GTN and Bison were recorded at TransCanada’s carrying values. As the fair market value paid for the GTN and Bison interests was greater than the recorded equity investments of GTN and Bison, the total excess purchase price paid of $130.9 million was recorded as a reduction to Partners’ Equity. Yuma Lateral Asset Acquisition Pursuant to an amendment to the acquisition agreement between the Partnership and TransCanada relating to the Partnership’s acquisition of North Baja, the Partnership agreed to make an additional payment of up to $2.4 million to TransCanada in the event that TransCanada secured additional contracts for transportation service before December 31, 2010. TransCanada secured an additional contract in July 2010 and, as a result, the Partnership paid $2.4 million to TransCanada on March 25, 2011 when the facilities associated with the additional contract were completed. NOTE 5CREDIT FACILITIES AND LONG-TERM DEBT (unaudited) June 30, December 31, (millions of dollars) Senior Credit Facility due 2011 and 2016 4.65% Senior Notes due 2021 - 6.89% Series C Senior Notes due 2012 3.82% Series D Senior Notes due 2017 Less: current portion of long-term debt 13 On June 30, 2011, the Partnership’s senior credit facility consisted of a $300.0 million senior term loan and a $250.0 million senior revolving credit facility, maturing December 2011 (Senior Credit Facility). On June 17, 2011, $175.0 million was repaid on the senior term loan and at June 30, 2011, $300.0 million remained outstanding under the senior term loan (December 31, 2010 – $475 million). At June 30, 2011, there was $14.0 million drawn under the senior revolving credit facility (December 31, 2010 – $8.0 million). The interest rate on the Senior Credit Facility averaged 0.9 percent for the three and six months ended June 30, 2011 (2010 – 0.9 percent). After hedging activity, the interest rate incurred on the Senior Credit Facility averaged 3.5 percent and 3.7 percent for the three and six months ended June 30, 2011 (2010 – 4.2 percent and 4.2 percent). Prior to hedging activities, the interest rate was 0.6 percent at June 30, 2011 (December 31, 2010 – 0.8 percent). On July 13, 2011, the Partnership closed an amendment to its Senior Credit Facility increasing the revolving credit facility to $500.0 million with a London Interbank Offered Rate (LIBOR)-based interest rate plus a margin, and extending the maturity date of the senior revolving credit facility to July 2016. The Partnership’s $300.0 million senior term loan continues to mature in December 2011. On June 17, 2011, the Partnership closed a $350.0 million public debt offering of 10-year, senior unsecured notes with an interest rate of 4.65 percent. Proceeds were used to repay funds borrowed under the Partnership’s bridge loan facility and to partially repay borrowings under our existing Senior Credit Facility. The senior notes mature June 15, 2021. The indenture for the notes contains customary investment grade covenants. On May 3, 2011, the Partnership entered into an agreement with SunTrust Robinson Humphrey, Inc., as Arranger, for a 364-day senior unsecured bridge facility for up to $400.0 million to fund the Acquisitions. Borrowings under the bridge facility bore interest based, at the Partnership’s election, on the LIBOR or the prime rate plus, in either case, an applicable margin. On May 3, 2011, the Partnership drew $61.0 million to partially fund the Acquisitions. Please see Note 4 for more details on the Acquisitions. On June 17, 2011, the Partnership repaid the $61.0 million draw, and the bridge facility was cancelled. The interest rate incurred on the bridge facility was 1.7 percent. At June 30, 2011, the Partnership was in compliance with its financial covenants, in addition to the other covenants, which include restrictions on entering into mergers, consolidations and sales of assets, granting liens, material amendments to the Partnership Agreement, incurring additional debt and distributions to unitholders. The principal repayments required on our long-term debt as at June 30, 2011 were as follows: (unaudited) (millions of dollars) Thereafter NOTE 6PARTNERS’ EQUITY On May 3, 2011, the Partnership completed a public offering of 7,245,000 common units at $47.58 per common unit for gross proceeds of $344.7 million and net proceeds of $330.9 after unit issuance costs. The General Partner maintained its effective two percent general partner interest in the Partnership by contributing $6.7 million to the Partnership in connection with the offering. See Note 4 for additional information regarding the equity issuance in connection with the Acquisitions. At June 30, 2011, Partners’ equity included 53,472,766 common units (December 31, 2010 − 46,227,766 common units), representing an aggregate 98 percent limited partner interest in the Partnership (including 5,797,106 common units held by the General Partner and an additional 11,287,725 common units held indirectly by TransCanada), and an aggregate two percent general partner interest. In aggregate, the General Partner’s interests represent an effective 12.6 percent ownership in the Partnership at June 30, 2011 (December 31, 2010 − 14.3 percent). 14 NOTE 7NET INCOME PER COMMON UNIT Net income per common unit is computed by dividing net income, after deduction of the General Partner’s allocation, by the weighted average number of common units outstanding. The General Partner’s allocation is equal to an amount based upon its effective two percent general partner interest, plus an amount equal to incentive distributions. Incentive distributions are paid to the General Partner if quarterly cash distributions on the common units exceed levels specified in the Partnership Agreement. Net income per common unit was determined as follows: (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars except per common unit amounts) Net income(a) Net income allocated to General Partner: General Partner interest ) Incentive distribution income allocation - ) Net income allocable to common units Weighted average common units outstanding (millions) Net income per common unit (a) Includes equity earnings from GTN and Bison from May 3, 2011, date of acquisition, to June 30, 2011. NOTE 8CASH DISTRIBUTIONS For the three and six months ended June 30, 2011, the Partnership distributed $0.75 and $1.50 per common unit (2010 – $0.73 and $1.46 per common unit). The distributions paid for the three and six months ended June 30, 2011 and 2010 included no incentive distributions to the General Partner. NOTE 9CHANGE IN WORKING CAPITAL (unaudited) Six months ended June 30, (millions of dollars) Decrease in accounts receivable and other Decrease in accounts payable and accrued liabilities ) - Increase in accrued interest (Increase)/decrease in operating working capital ) NOTE 10RELATED PARTY TRANSACTIONS The Partnership does not have any employees. The management and operating functions are provided by the General Partner. The General Partner does not receive a management fee in connection with its management of the Partnership. The Partnership reimburses the General Partner for all costs of services provided, including the costs of employee, officer and director compensation and benefits, and all other expenses necessary or appropriate to the conduct of the business of, and allocable to, the Partnership. Such costs include (i) overhead costs (such as office space and equipment) and (ii) out-of-pocket expenses related to the provision of such services. The Partnership Agreement provides that the General Partner will determine the costs that are allocable to the Partnership in any reasonable manner determined by the General Partner in its sole discretion. Total costs charged to the Partnership by the General Partner were $0.6 million and $1.2 million for the three and six months ended June 30, 2011 (2010 – $0.5 million and $1.0 million). 15 As operator, TransCanada’s subsidiaries provide capital and operating services to Great Lakes, Northern Border, GTN, Bison, North Baja and Tuscarora (together, “our pipeline systems”). TransCanada’s subsidiaries incur costs on behalf of our pipeline systems, including, but not limited to, employee salary and benefit costs, and property and liability insurance costs. Capital and operating costs charged to our pipeline systems for the three and six months ended June 30, 2011 and 2010 by TransCanada’s subsidiaries, and amounts payable to TransCanada’s subsidiaries at June 30, 2011 and December 31, 2010, are summarized in the following tables: (unaudited) Three months ended June 30, Six months ended June 30, (millions of dollars) Capital and operating costs charged by TransCanada's subsidiaries to: Great Lakes Northern Border GTN(a) - - Bison(a) - - North Baja Tuscarora Impact on the Partnership's net income: Great Lakes Northern Border GTN(a) - - Bison(a) - - North Baja Tuscarora (a) Represents operations from May 3, 2011, date of acquisition, to June 30, 2011. (unaudited) June 30, December 31, (millions of dollars) Amount payable to TransCanada's subsidiaries for costs charged in the period by: Great Lakes Northern Border GTN(a) - Bison(a) - North Baja Tuscarora (a) Represents operations from May 3, 2011, date of acquisition, to June 30, 2011. Great Lakes earns transportation revenues from TransCanada and its affiliates under contracts, some of which are provided at discounted rates and some at maximum recourse rates. The contracts have remaining terms ranging from one to seven years. Great Lakes earned $17.8 million and $42.2 million of transportation revenues under these contracts for the three and six months ended June 30, 2011 (2010 – $40.4 million and $80.4 million). These amounts represent 28.0 percent and 31.6 percent of total revenues earned by Great Lakes for the three and six months ended June 30, 2011 (2010 – 64.2 percent and 59.2 percent). Great Lakes also earned $0.3 million and $0.6 million in affiliated rental revenue for the three and six months ended June 30, 2011 (2010 − $0.2 million and $0.3 million). Revenue from TransCanada and its affiliates of $8.4 million and $19.9 million are included in the Partnership’s equity income from Great Lakes for the three and six months ended June 30, 2011 (2010 – $18.8 million and $37.4 million). At June 30, 2011, $7.1 million was included in Great Lakes’ receivables for transportation contracts with TransCanada and its affiliates (December 31, 2010 – $11.0 million). 16 NOTE 11FINANCIAL INSTRUMENTS The carrying value of cash and cash equivalents, accounts receivable and other, accounts payable and accrued liabilities, and accrued interest approximate their fair values because of the short maturity or duration of these instruments, or because the instruments carry a variable rate of interest or a rate that approximates current rates. The fair value of the Partnership’s long-term debt is estimated by discounting the future cash flows of each instrument at estimated current borrowing rates. The estimated fair value of the Partnership’s long-term debt at June 30, 2011 is $694.8 million (December 31, 2010 – $513.9 million). The Partnership’s long-term debt results in exposures to changing interest rates. The Partnership uses derivatives to assist in managing its exposure to interest rate risk. The interest rate swaps and options are structured such that the cash flows match those of the Senior Credit Facility. The notional amount hedged was $300.0 million at June 30, 2011 (December 31, 2010 – $375.0 million). $300.0 million of variable-rate debt is hedged by an interest rate swap through December 12, 2011, where the weighted average fixed interest rate paid is 4.89 percent. $75.0 million of variable-rate debt was hedged by an interest rate swap through February 28, 2011, where the fixed interest rate paid was 3.86 percent. In addition to these fixed rates, the Partnership pays an applicable margin in accordance with the Senior Credit Facility agreement. Financial instruments are recorded at fair value on a recurring basis and are categorized into one of three categories based upon a fair value hierarchy. The Partnership has classified all of its derivative financial instruments as Level II for all periods presented where the fair value is determined by using valuation techniques that refer to observable market data or estimated market prices. At June 30, 2011, the fair value of the interest rate swaps accounted for as hedges was classified as a current liability and was negative $6.9 million (December 31, 2010 – negative $13.8 million). The fair value of the interest rate swaps was calculated using the period-end interest rate for instruments with similar features; therefore, it is expected that this fair value will fluctuate over the year as interest rates change. For the three and six months ended June 30, 2011, the Partnership recorded interest expense of $3.5 million and $7.4 million on the interest rate swaps and options (2010 – $4.1 million and $8.3 million). NOTE 12ACCOUNTS RECEIVABLE AND OTHER (unaudited) June 30, December 31, (millions of dollars) Accounts receivable Inventory Prepayments 17 NOTE 13ACCOUNTING PRONOUNCEMENT In May 2011, the Financial Accounting Standards Board issued new guidance on Accounting Standards Codification 220 – Comprehensive Income which requires reclassification adjustments on the face of the financial statements from other comprehensive income to net income. This guidance is effective for interim and annual periods beginning after December 15, 2011. The amendments should be applied retrospectively and early adoption is permitted. The Partnership is in the process of assessing the impact of the new guidance to the financial statements. NOTE 14SUBSEQUENT EVENTS On July 13, 2011, the Partnership closed an amendment to its Senior Credit Facility increasing the revolving credit facility to $500.0 million with a LIBOR-based interest rate plus a margin, and extending the maturity date of the senior revolving credit facility to July 2016. The Partnership’s $300.0 million senior term loan continues to mature in December 2011. On July 19, 2011, the board of directors of our General Partner declared the Partnership’s second quarter 2011 cash distribution in the amount of $0.77 per common unit, payable on August 12, 2011 to unitholders of record as of July 31, 2011. On July 27, 2011, the Partnership made an equity contribution to Northern Border of $49.8 million. This amount represents the Partnership’s 50.0 percent share of a $99.6 million cash call from Northern Border in order for them to meet minimum equity to total capitalization requirements. Great Lakes declared and paid its second quarter distribution of $39.1 million on August 1, 2011, of which the Partnership received its 46.45 percent share or $18.2 million. Northern Border declared and paid its second quarter distribution of $41.6 million on August 1, 2011, of which the Partnership received its 50 percent share or $20.8 million. 18 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis updates should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2010 and the unaudited financial statements and notes included in Item 1. “Financial Statements” of this Quarterly Report on Form 10-Q. PARTNERSHIP OVERVIEW TC PipeLines, LP is a publicly traded Delaware limited partnership formed in 1998 to acquire, own and participate in the management of energy infrastructure businesses in North America. Our common units are listed on the NASDAQ Global Select Market under the symbol ‘‘TCLP.’’ Our General Partner, TC PipeLines GP, is wholly-owned by a subsidiary of TransCanada. We have ownership interests in six natural gas interstate pipeline systems that collectively can transport approximately 8.9 billion cubic feet per day of natural gas, including partial ownership in Great Lakes, Northern Border, GTN and Bison, and full ownership in North Baja and Tuscarora. All of these pipelines are operated under agreements with subsidiaries of TransCanada. Distributions from Great Lakes and Northern Border provide the largest portion of our distributable cash flow. Specifically, through our subsidiaries, we own: Ownership System Specifications Percentage Date Acquired Length (Miles) Capacity (MMcf/d) Great Lakes February 2007 2,300 (summer design) 2,500 (winter design) Northern Border May 1999 April 2006 GTN May 2011 Bison May 2011 North Baja July 2009 86 500 (southbound design) 600 (northbound design) Tuscarora September 2000 December 2006 December 2007 19 RECENT DEVELOPMENTS Partnership Partnership Cash Distribution On April 18, 2011, the board of directors of our General Partner declared the Partnership’s first quarter 2011 cash distribution in the amount of $0.75 per common unit, payable on May 13, 2011 to unitholders of record as of April 30, 2011. On July 19, 2011, the board of directors of our General Partner declared the Partnership’s second quarter 2011 cash distribution in the amount of $0.77 per common unit, payable on August 12, 2011 to unitholders of record as of July 31, 2011. Partnership Cash Contribution On July 27, 2011, the Partnership made an equity contribution to Northern Border of $49.8 million. This amount represents the Partnership’s 50.0 percent share of a $99.6 million cash call from Northern Border in order for Northern Border to meet minimum equity to total capitalization requirements. GTN and Bison Acquisitions On May 3, 2011, the Partnership acquired a 25 percent interest in GTN and a 25 percent interest in Bison from subsidiaries of TransCanada for a total transaction value of $605.0 million, subject to certain closing adjustments, referred to herein as the “Acquisitions.” Both GTN and Bison are Delaware limited liability companies. The GTN pipeline system extends from an interconnection near Kingsgate, British Columbia, Canada at the Canadian border to a point near Malin, Oregon at the California border. The Bison pipeline system extends from the Powder River Basin near Gillette, Wyoming to Northern Border’s pipeline system in Morton County, North Dakota. GTN and Bison are both regulated by the FERC, and they are operated by TransCanada. The purchase price of $405.0 million for the interest in GTN less $81.3 million, which reflected 25 percent of GTN’s outstanding debt at the time of the acquisition, and $200.0 million for the interest in Bison less a $9.1 million future capital commitment to complete the Bison pipeline, was financed through a combination of (i) issuance of 7,245,000 common units to the public at $47.58 per common unit for net proceeds of $330.9 million, (ii) draw of $61.0 million on the Partnership's committed $400.0 million bridge loan facility, (iii) draw of $125.0 million onthe Partnership'sthen existing $250.0 million senior revolving credit facility, (iv) capital contribution from the General Partner of $6.7 million, which was required to maintain the General Partner’s effective two percent general partner interest in the Partnership, and (v) approximately $14.5 million of cash on hand. In addition, the Partnership paid $23.5 million on closing, subject to certain post-closing adjustments, resulting in total cash paid of $538.1 million. The Acquisitions were accounted for as transactions between entities under common control, whereby the equity investments in both GTN and Bison were recorded at TransCanada’s carrying values of $245.9 million and $161.3 million, respectively. As the fair market value paid for the interests in GTN and Bison was greater than the recorded equity investments in GTN and Bison, the total excess purchase price paid of $130.9 million was recorded as a reduction to Partners’ Equity. Debt Offering and Refinance On June 17, 2011, the Partnership closed a $350.0 million public offering of 10-year, senior unsecured notes with an interest rate of 4.65 percent maturing June 15, 2021. The net proceeds of $347.1 million were used to repay funds borrowed under our bridge loan facility and to partially repay borrowings under our then existing senior revolving and term loan credit facility.The bridge loan facility is now fully repaid and cancelled. On July 13, 2011, the Partnership closed an amendment to its Senior Credit Facility increasing the revolving credit facility to $500.0 million with a London Interbank Offered Rate (LIBOR)-based interest rate plus a margin, and extending the maturity date of the senior revolving credit facility to July 2016. The Partnership’s $300.0 million senior term loan continues to mature in December 2011. 20 Our Pipeline Systems Tuscarora Rate Proceeding On May 24, 2011, the FERC issued an Order (May 24 Order) initiating an investigation pursuant to Section 5 of the Natural Gas Act (NGA) to determine whether Tuscarora’s existing rates for jurisdictional services are unjust and unreasonable. The FERC initiated this proceeding following a complaint filed by the Public Utilities Commission of Nevada (PUCN) and Sierra Pacific Power Company d/b/a NV Energy (NV Energy) (collectively, Complainants). On June 23, 2011, Tuscarora filed a Request for Rehearing of the Commission’s Order; on July 8, 2011, PUCN and NV Energy filed an Answer to the Rehearing Request. The May 24 Order directed that a hearing be conducted pursuant to an accelerated timeline and that an initial decision be issued by April 27, 2012. Tuscarora is currently preparing a cost and revenue study to be filed August 8, 2011, as required by the May 24 Order. We cannot predict the outcome or potential impact of these proceedings to Tuscarora at this time. Refer to “Regulatory Environment – FERC Rate Proceedings – Tuscarora Rate Proceeding” for additional information. Michigan Business Tax During the years 2008 through 2011, the State of Michigan imposed a Michigan business tax on partnerships. In addition to the Michigan business tax paid during this period, Great Lakes accrued related deferred taxes for tax timing differences. Effective for calendar years after 2011, the State has passed legislation eliminating this Michigan business tax on partnerships, treating partnerships as a tax flow through entity, and will apply a more conventional income tax system taxing partners of partnerships. As a result of this change in legislation, Great Lakes has derecognized related deferred taxes that would have otherwise been recognized in futures years. Our share of the derecognized deferred tax is a $2.7 million increase to equity income. Bison Pipeline Line Break Incident On July 20, 2011, a line break occurred on the Bison pipeline. The pipeline was shut down and while there was no fire, injuries or property damage, the cause of the incident is still being investigated. Physical repairs to the pipeline have been completed and a restart plan has been submitted to the Pipeline and Hazardous Materials Safety Administration. The incident is not expected to have a material impact to the Partnership's net income or cash flows. FACTORS THAT IMPACT OUR BUSINESS Factors that may impact demand for transportation service on any one pipeline system include the availability of natural gas supply at the pipeline system’s receipt points, the ability and willingness of natural gas shippers to utilize that system over alternative pipelines, transportation rates compared to other systems and the volume of natural gas delivered to the same market from other supply sources and storage facilities. Prevailing market conditions and dynamic competitive factors in North America will continue to impact the value of transportation on our pipeline systems and their ability to market available capacity. Our pipeline systems actively market their available capacity and work closely with customers, including natural gas producers and end users, to ensure our pipelines are offering attractive services and competitive rates. Supply The primary source of natural gas transported by our pipeline systems, excluding North Baja and Bison, is the WCSB. Gas exiting the WCSB is dependent upon WCSB natural gas production levels, demand for natural gas in Western Canada, and the volume of natural gas injected into natural gas storage in Western Canada. The volume of gas exiting the WCSB was essentially flat in the second quarter of 2011 compared to the second quarter of 2010. No material change in WCSB production is expected for the remainder of 2011. 21 Production from natural gas basins other than the WCSB represents supply competition for WCSB natural gas. U.S. natural gas production has remained strong during the second quarter of 2011 despite a gradually declining natural gas-directed rig count. Reduced levels of gas in storage compared to last year, hotter June temperatures and increased nuclear power plant outages have supported natural gas prices. However, growth in U.S. natural gas production is expected to moderate during the second half of 2011 as a result of a reduction in the natural gas-directed rig count. Demand Demand for natural gas in North America is impacted by a variety of factors including weather conditions, economic conditions, government regulations and the availability and price of alternative energy sources. The demand for natural gas in the second quarter of 2011 was marginally higher than demand in the second quarter of 2010. The commodity price of natural gas trended slightly higher in the second quarter of 2011 compared to the average price in the second quarter of 2010, but continues to be tempered by the ongoing impacts of increased production from U.S. shale gas developments and moderate demand for natural gas in North America related to the economic environment. We expect that demand for natural gas will improve modestly along with the economic recovery, and that most of the growth in demand will result from increased demand for natural gas-fired electric generation. Competition Due to excess pipeline capacity, there is currently increased competition among natural gas pipelines for the transportation of gas exiting the WCSB. Factors impacting the competition for gas exiting the WCSB include levels of firm transportation contracts on each pipeline, demand for natural gas in the regions served by each pipeline and relative transportation values on each pipeline. Great Lakes is substantially contracted through October 2011. Northern Border’s capacityis substantially contracted though October 2012. As a result, we expect that Great Lakes and Northern Border will have limited revenue and cash flow exposure to competitive factors, through the third quarter of 2011 and the third quarter of 2012, respectively. Contracting The majority of our pipeline systems’ natural gas transportation services are provided through firm service transportation contracts with a reservation charge to reserve pipeline capacity, regardless of use, for the term of the contract. The revenues associated with capacity under firm service transportation contracts are not subject to fluctuations caused by changing supply and demand conditions, competition and customers. Customers with interruptible service transportation agreements may utilize available capacity on a pipeline system after firm service transportation requests are satisfied. Interruptible service customers are assessed commodity charges (or utilization fees) based on distance and the volume of natural gas they transport. 22 The following table provides information with respect to the revenue composition for our pipeline systems for the three and six months ended June 30, 2011: Revenue Composition Three months ended June 30, 2011 Sixmonths ended June 30, 2011 Firm Contracts Firm Contracts Capacity Reservation Charges Variable Usage Fees Interruptible Contracts & Other Services Capacity Reservation Charges Variable Usage Fees Interruptible Contracts & Other Services Great Lakes 93
